IN THE SUPREME COURT OF THE STATE OF NEVADA


                 BRIAN KERRY O'KEEFE,                                    No. 85149
                                  Appellant,
                                   VS.

                THE STATE OF NEVADA,
                                 Respondent.
                                                                              FILE
                                                                              AUG 2 2 2022
                                                                           ELIZABETH A. BROWN
                                                                         CLERK O SIIPREME COURT
                                                                         BY
                                                                               DEPUTY CLERK




                                      ORDER DISMISSING APPEAL

                            This is a pro se notice of appeal from a purported district court
                order denying a motion to vacate an illegal sentence.          Eighth Judicial
                District Court, Clark County; Jacqueline M. Bluth, Judge.
                            This court's review of this appeal reveals a jurisdictional defect.
                Specifically, no decision, oral or written, had been made on the motion when
                appellant filed his appeal on August 9, 2022. Rather, on July 19, 2022, the
                district court continued the matter and directed the state to file a response
                by September 13, 2022. Thus, the notice of appeal is premature. See NRS
                177.015(3) (stating that a defendant only may appeal from a final judgment
                or verdict). To the extent that appellant's appeal is in regard to the order
                denying a "motion for relief from judgment or order pursuant to Rule 60 of
                the Nevada Rules of Civil Procedure based on new and equitable rules of
                law filed 10/2/2015," no statute or court rule provides for an appeal from
                such an order in a criminal matter. See Castillo v. State, 106 Nev. 349, 352,
SUPREME COURT
        OF
     NEVADA


40) 1947A
                                                                                       01,?••,C21.51'
                792 P.2d 1133, 1135 (1990) (explaining that court has jurisdiction only when
                statute or court rule provides for appeal). Accordingly, this court
                            ORDERS this appeal DISMISSED.




                                                                   ,J
                                        Hardesty


                      Ai4au.S1            ,
                Stiglich                                   Herndon




                cc:   Hon. Jacqueline M. Bluth, District Judge
                      Brian Kerry O'Keefe
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
          OP
       NEVADA


40)   1947A